Citation Nr: 0201165	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  00-14 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for back condition, 
arthritis of the spine, or ulcer.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1960 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
rating decision dated in May 2000 from the regional office 
(RO) in New Orleans, Louisiana.  The veteran perfected his 
appeal in July 2000.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

 2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran had no complaints of digestive symptoms or 
back pain while serving on active duty; no pathology was 
found and no diagnosis of a back condition, an ulcer, or 
arthritis of the spine, was made during the veteran's active 
service.

4.  A back condition, an ulcer, and arthritis of the spine 
were not shown in service; a back condition, an ulcer, and 
arthritis of the spine, if present, are not causally related 
to service.

5.  There is no competent medical evidence demonstrating the 
presence of post-traumatic stress disorder, and there is no 
allegation that such evidence exists.

6.  The evidence submitted in support of the claim does not 
establish a current disability of post-traumatic stress 
disorder.


CONCLUSIONS OF LAW

1. A back condition, an ulcer, or arthritis of the spine were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001).

2. Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  60 Fed. Reg. 
32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)); see 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In other 
words, the recent legislative change eliminating the concept 
of a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.  Moreover, the 
Court previously held that a claim for service connection was 
"well grounded" when three basic elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
supra.  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court further held that the second and third elements of 
a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2001) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while the concept of a "well grounded 
claim" has been abolished by a legislative change, the case 
law remains valid that addresses what constitutes competent 
evidence to establish the existence of a disability, the 
presence of disease or injury in service and whether there is 
a nexus (causal relationship) between current disability and 
disease or injury of service origins.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).

Service medical records indicate the veteran underwent two 
physical examinations while in service.  The veteran 
underwent an enlistment physical examination in February 1960 
that revealed no abnormalities such as arthritis of the 
spine, stomach ulcers, or back disorders.  The veteran 
underwent an "unsuitability" physical examination in March 
1960 that disclosed no pertinent defects.  Clinical records 
reflected no complaints, treatment, or diagnoses pertaining 
to the back, the spine, or the digestive system.  A depot 
aptitude board was convened in March 1960, which noted that 
the veteran was the subject of "some teasing and mild 
ridicule" from his platoonmates because of his bedwetting.  
The veteran related that he was 'embarrassed' and 'ashamed' 
of his "poor urinary control."

Post-service medical records show the veteran was treated as 
an outpatient at a VA facility between January 1999 and June 
2000.  He presented in January 1999 to follow up treatment 
for a gastrointestinal bleed.  The pertinent diagnostic 
impression was status-post peptic ulcer disease (PUD).   In 
February 2000, the veteran reported a history of degenerative 
joint disease and complained of low back pain.  He also 
reported that Prevacid is effective for preventing gastric 
distress.  

The veteran underwent a psychological evaluation consult in 
June 2000.  He reported that he was the victim of some 
physical assault and abuse while in the military 40 years 
ago.  He stated that he was too embarrassed to reveal the 
circumstances of his discharge from the Marines.  He related 
that he drank heavily for the last 40 years as a result of 
these incidents.  When asked, he reported that he had filed a 
claim for VA benefits and the claim had been "rejected."  
He indicated that he was appealing the determination.  He 
reported that he had been widowed for 33 years after the rape 
and murder of his wife, but he noted a satisfactory 
relationship with his daughter who lived in New York.  He 
described himself as 'high strung' with a good appetite.  The 
veteran reported that his mood changes depending on the 
condition of his back.  He said that he was unemployed and 
was unable to work for more than two hours due to back and 
knee problems.  He stated that most of his time was spent 
watching TV and doing crossword puzzles.  He also mentioned 
that he had considered applying for employment at the 
facility in maintenance or as a carpentry teacher.

II.  Analysis

A review of the record indicates that the veteran has been 
diagnosed with PUD.  However, there is no indication in the 
service medical records that the veteran was ever diagnosed 
with PUD while in service.   Nor are there post-service 
medical records that demonstrate that the disability 
manifested itself to a compensable degree of at least 10 
percent within a year of separation.  The first record of 
diagnosis and treatment comes almost forty years after the 
veteran was discharged from service.  The diagnosis of 
degenerative joint disease (DJD) is by history only.  The 
medical records do not show a diagnostic impression or 
assessment of DJD.  Medical records, both service and post-
service, are negative for treatment, diagnosis or specific 
complaint of arthritis of the spine, back injury, or back 
condition of any kind.  Accordingly, as the record fails to 
demonstrate arthritis of the spine and degenerative joint 
disease and it also fails to establish a nexus between peptic 
ulcer disease and service, the appeal is denied.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board finds that the RO has complied with the 
requirements of the Veterans Claims Assistance Act of 2000 
(hereafter the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001) and its implementing regulations, 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  In 
this regard, there is no indication of the existence of any 
outstanding Federal government or other record that could 
substantiate the claims for service connection for a back 
condition, arthritis of the spine, or ulcer and service 
connection for PTSD.  

The Board noted in the VA outpatient treatment records, 
mention of recent treatment for PUD at N. Hospital.  However, 
the veteran did not assert that these records were relevant 
to the claim.  Moreover, the Board finds it highly improbable 
that these records would be pertinent to the issue of service 
connection since they date almost forty years after 
separation.  In order for these records to raise any 
reasonable possibility that they could substantiate the 
claim, there must be some indication that they would shed 
light on a connection between PUD and a period of service 
ending nearly forty years earlier.  There is nothing in the 
record to even suggest the very remote treatment records 
would shed any light on the relationship of the disability to 
service.  Thus, it would be "fishing expedition" of the 
most fanciful type to expend scarce adjudicatory resources to 
seek these records.  

Accordingly, the Board finds that the RO has secured a 
complete record and the requirement under the VCAA that the 
RO advise the claimant of how the responsibilities for 
developing the record are to be divided, is moot.  The RO 
properly advised the veteran of the VCAA and the evidence 
needed to substantiate his claim by letter dated in June 
2000.  The RO scheduled a travel Board hearing at the 
veteran's request and provided proper notice of the hearing.  
Regarding the veteran's request for a VA medical examination, 
the Board finds that an examination is unnecessary to 
adjudicate the veteran's claims because the record does not 
indicate that the veteran's disabilities or symptoms may be 
associated with his military service.   38 C.F.R. 
§ 3.159(c)(4).



ORDER

Entitlement to service connection for back condition, 
arthritis of the spine, or ulcer is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

